DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed September 9, 2022 in response to the Office Action of April 12, 2022 is acknowledged. Applicant elected without traverse Group I, claims 3, and 6-10 and elect with traverse the species of:
A. (i) tandem di-scFv (claims 18 and 19); and 
B. (i) amino acids 5-517 of SEQ ID NO:26, wherein part or all of amino acids 115-135 of SEQ ID NO:26 and/or amino acids 381-386 of SEQ ID NO:26 are substituted with an alternative linker sequence; and/or wherein amino acids 252-264 (SEQ ID NO:26) are substituted with an alternative linker sequence (claim 19(i)).

2.	Applicants argue that the tri-scFv structure can include the di-scFv and thus there is no undue burden to search the tri-scFv sequence along with the di- scFv sequence.
	The arguments have been considered but are not persuasive. The tri-scFv encompasses three scFv’s of humanized antibody 3E10, but does not share the idetnical structure and function as the claimed di-scFv. For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.

3.	Claims 3, 6, 7, 10-12, 14, 18, 19, 21, 22, 26-28, 32-34, 37, 58, and 59 are pending. Claims 27, 28, 32-34, 37, 58, and 59 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 21 and 22 are withdrawn as being drawn to non-elected species. Claims 3, 6, 7, 10-12, 14, 18, 19, and 26 are currently under prosecution as drawn to the elected species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





4.	Claim(s) 3, 6, 7, 10, 12, 14, 18, 19, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/145125, Armstrong, published October 2012 (IDS).
Armstrong teaches an antigen binding molecule comprising tandem scFvs comprising the scFv of antibody 3E10, wherein the VH CDR1-3 and VL CDR1-3 are SEQ ID NOs: 4-9, respectively and are 100% identical to the six CDRs in instant SEQ ID NOs:2 and 3 (p. 2, lines 23 to p. 3, line 7; p. 5, lines 5-10; p. 8, lines 17-33; p. 9, lines 18 to p. 11, line 23; p. 12, lines 2-17; p. 22, lines 18-30; p. 28, lines 1-21); wherein the heavy chain variable domain is SEQ ID NO:1 and is 100% identical to instant SEQ ID NO:2; wherein the light chain variable domain is SEQ ID NO:2 and is 93% identical to instant SEQ ID NO:3 (having two substitutions and a deletion of 6 amino acids at the C-terminus relative to instant SEQ ID NO:3) (p. 3, line 32 to p. 4, line 2; p. 4, lines 15-19; p. 33-34; p. 9, lines 18 to p. 11, line 23; p. 27, lines 13-32); wherein the antigen binding molecule binds to the same epitope as monoclonal antibody produced by ATCC Accession No. PTA-4239 hybridoma (p. 3, lines 25-29; p. 8, lines 28-31;  p. 9, lines 1-17); wherein the antigen binding molecule is humanized and would comprise the same six CDRs as instant SEQ ID NOs:2 and 3 (p. 3, lines 8-10; p. 8, lines 5-7 and 17-33; p. 27, lines 13-32); wherein the antigen binding molecule is a fusion protein with covalent linkage (p. 8, lines 17-25; p. 10, lines 8-12); wherein the antigen binding molecule is in a pharmaceutical composition (p. 4, lines 3-7; p. 5, lines 11-16; p. 18, lines 8-10; p. 19, lines 27-33). The antigen binding molecule of Armstrong would be encompassed by binding molecules comprising “variants” or “fragments” of the SEQ ID NO:26 sequence as recited in claim 19(v).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 3, 6, 7, 10-12, 14, 18, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/135831, Hansen et al, published October 2012; in view of US Patent Application Publication 2013/0266570, Weisbart and Nishimura, claiming priority to March 30, 2012.
The applied reference, 2013/0266570, has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Hansen et al teach anti-DNA scFv antibodies produced using the sequence of antibody 3E10; including divalent scFvs (di-scFvs) engineered by linking two scFvs, which can be accomplished by producing a single peptide chain with two VH and two VL regions, yielding tandem scFvs (p. 16, lines 3-33; Example 1); wherein the antibodies can be fusion proteins or humanized (p. 17, lines 4-27; claim 25); wherein the antibodies bind the same epitope as the antibody produced by PTA-2439 hybridoma (p. 15, line 29 to p. 16, line 2; claims 26-27);  wherein the antibodies are in pharmaceutical compositions (p. 28). Although Hansen et al do not disclose the SEQ ID NOs of the 3E10 scFv, Hansen et al do teach the production of 3E10 scFv is already described in US Patent 7,189,396 (p. p. 15, lines 1-4) and in the prior art from purified hybridoma supernatant, therefore is available (p. 33, lines 4-8). Hansen et al teach that construction of scFvs are well known to those of ordinary skill in the art (p. 16, lines 3-14).
Hansen et al do not teach the di-scFv comprises both instant SEQ ID NOs:2 and 3. Hansen et al do not teach the di-scFv comprises amino acids 5-17 of instant SEQ ID NO:26, which is two 3E10 scFvs comprising SEQ ID NOs:2 and 3 with (GGGGS)3 linkers between the VH and VL domains, and comprising a CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” between the two 3E10 scFvs; or wherein the (GGGGS)3 linkers of SEQ ID NO:26 are substituted with an alternative linker.
2013/0266570, Weisbart and Nishimura teach producing an antibody comprising 3E10 scFv, wherein the antibody is an scFv dimer, and teach 3E10 heavy and light chain variable sequences that are 100% identical to instant SEQ ID NOs:2 and 3 (see SEQ ID NOs: 2, 3, 29, and 30; Table on p. 3-4; Figure 5); and wherein the antibody can be humanized ([75]; [79-82]; [114-119]). Weisbart and Nishimura also successfully produced a bispecific tandem scFv fusion protein comprising 3E10 scFv linked to another scFv that binds a different antigen, wherein the VH and VL sequences are joined with (GGGGS)3 linkers, and the two scFvs are linked in tandem with the CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” (see Figure 5 and Examples). Weisbart and Nishimura teach their bispecific antibody can be constructed with single chain antibodies comprising one or more of GGGGS repeat linkers ([28]; [136]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the sequences taught by Weisbart and Nishimura in the di-scFv construct taught by Hansen et al. One would have been motivated to because Hansen et al teach using known 3E10 VH and VL sequences to construct an scFv, and Weisbart and Nishimura provide 3E10 VH and VL sequences successful in the construction of a tandem scFV protein comprising 3E10 VH and VL instant SEQ ID NOs:2 and 3, Weisbart and Nishimura teach the same linkers for producing a tandem scFV as shown in instant SEQ ID NO:26, and Weisbart and Nishimura suggest the linkers in the scFv can be one or more of GGGGS repeat linkers. One of ordinary skill in the art would have a reasonable expectation of success producing a tandem di-scFv of 3E10 comprising the claimed sequences, including one or more of GGGGS repeat linkers, because the cited references disclose that construction of scFvs are well known to those of ordinary skill in the art, the construction of tandem scFv fusion proteins is known, as well as the success of using the 3E10 VL, VH, and linker sequences taught by Weisbart and Nishimura in the construction of a tandem scFv.


6.	Claims 3, 6, 7, 10-12, 14, 18, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,701,740, Hansen et al, claiming priority to April 2011; in view of US Patent Application Publication 2013/0266570, Weisbart and Nishimura, claiming priority to March 30, 2012.
The applied references, US Patent 9,701,740 and US Patent Application Publication 2013/0266570, have a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Hansen et al is the 371 application filed from WO 2012/135831, thus, encompasses the same disclosure as WO 2012/135831, Hansen et al, as set forth above. Hansen et al further claim using an unconjugated divalent single-chain variable fragment (discFv) of the monoclonal antibody 3E10 produced by ATCC Accession No. PTA 2439 hybridoma, or humanized form thereof, comprised in a pharmaceutical composition.
Hansen et al do not teach the di-scFv comprises both instant SEQ ID NOs:2 and 3. Hansen et al do not teach the di-scFv comprises amino acids 5-17 of instant SEQ ID NO:26, which is two 3E10 scFvs comprising SEQ ID NOs:2 and 3 with (GGGGS)3 linkers between the VH and VL domains, and comprising a CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” between the two 3E10 scFvs; or wherein the (GGGGS)3 linkers of SEQ ID NO:26 are substituted with an alternative linker.
2013/0266570, Weisbart and Nishimura teach producing an antibody comprising 3E10 scFv, wherein the antibody is an scFv dimer, and teach 3E10 heavy and light chain variable sequences that are 100% identical to instant SEQ ID NOs:2 and 3 (see SEQ ID NOs: 2, 3, 29, and 30; Table on p. 3-4; Figure 5); and wherein the antibody can be humanized ([75]; [79-82]; [114-119]). Weisbart and Nishimura also successfully produced a bispecific tandem scFv fusion protein comprising 3E10 scFv linked to another scFv that binds a different antigen, wherein the VH and VL sequences are joined with (GGGGS)3 linkers, and the two scFvs are linked in tandem with the CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” (see Figure 5 and Examples). Weisbart and Nishimura teach their bispecific antibody can be constructed with single chain antibodies comprising one or more of GGGGS repeat linkers ([28]; [136]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the sequences taught by Weisbart and Nishimura in the di-scFv construct taught by Hansen et al. One would have been motivated to because Hansen et al teach using known 3E10 VH and VL sequences to construct an scFv, and Weisbart and Nishimura provide 3E10 VH and VL sequences successful in the construction of a tandem scFV protein comprising 3E10 VH and VL instant SEQ ID NOs:2 and 3, Weisbart and Nishimura teach the same linkers for producing a tandem scFV as shown in instant SEQ ID NO:26, and Weisbart and Nishimura suggest the linkers in the scFv can be one or more of GGGGS repeat linkers. One of ordinary skill in the art would have a reasonable expectation of success producing a tandem di-scFv of 3E10 comprising the claimed sequences, including one or more of GGGGS repeat linkers, because the cited references disclose that construction of scFvs are well known to those of ordinary skill in the art, the construction of tandem scFv fusion proteins is known, as well as the success of using the 3E10 VL, VH, and linker sequences taught by Weisbart and Nishimura in the construction of a tandem scFv.


7.	Claim 3, 6, 7, 10-12, 14, 18, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,961,301, Hansen et al, claiming priority to April 2011; in view of US Patent Application Publication 2013/0266570, Weisbart and Nishimura, claiming priority to March 30, 2012.
The applied references, US Patent 10,961,301 and US Patent Application Publication 2013/0266570, have a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Hansen et al US Patent 10,961,301 is a divisional of US Patent 9,701,740. Hansen et al US Patent 9,701,740 is the 371 application filed from WO 2012/135831, thus, the Hansen et al US Patents encompass the same disclosure as WO 2012/135831, Hansen et al, as set forth above. Hansen et al US Patent 10,961,301 further claim a divalent single-chain variable fragment (discFv) of the monoclonal antibody 3E10 produced by ATCC Accession No. PTA 2439 hybridoma, or humanized form thereof, comprised in a pharmaceutical composition.
Hansen et al do not teach the di-scFv comprises both instant SEQ ID NOs:2 and 3. Hansen et al do not teach the di-scFv comprises amino acids 5-17 of instant SEQ ID NO:26, which is two 3E10 scFvs comprising SEQ ID NOs:2 and 3 with (GGGGS)3 linkers between the VH and VL domains, and comprising a CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” between the two 3E10 scFvs; or wherein the (GGGGS)3 linkers are substituted with an alternative linker.
2013/0266570, Weisbart and Nishimura teach producing an antibody comprising 3E10 scFv, wherein the antibody is an scFv dimer, and teach 3E10 heavy and light chain variable sequences that are 100% identical to instant SEQ ID NOs:2 and 3 (see SEQ ID NOs: 2, 3, 29, and 30; Table on p. 3-4; Figure 5); and wherein the antibody can be humanized ([75]; [79-82]; [114-119]). Weisbart and Nishimura also successfully produced a bispecific tandem scFv fusion protein comprising 3E10 scFv linked to another scFv that binds a different antigen, wherein the VH and VL sequences are joined with (GGGGS)3 linkers, and the two scFvs are linked in tandem with the CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” (see Figure 5 and Examples). Weisbart and Nishimura teach their bispecific antibody can be constructed with single chain antibodies comprising one or more of GGGGS repeat linkers ([28]; [136]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the sequences taught by Weisbart and Nishimura in the di-scFv construct taught by Hansen et al. One would have been motivated to because Hansen et al teach using known 3E10 VH and VL sequences to construct an scFv, and Weisbart and Nishimura provide 3E10 VH and VL sequences successful in the construction of a tandem scFV protein comprising 3E10 VH and VL instant SEQ ID NOs:2 and 3, Weisbart and Nishimura teach the same linkers for producing a tandem scFV as shown in instant SEQ ID NO:26, and Weisbart and Nishimura suggest the linkers in the scFv can be one or more of GGGGS repeat linkers. One of ordinary skill in the art would have a reasonable expectation of success producing a tandem di-scFv of 3E10 comprising the claimed sequences, including one or more of GGGGS repeat linkers, because the cited references disclose that construction of scFvs are well known to those of ordinary skill in the art, the construction of tandem scFv fusion proteins is known, as well as the success of using the 3E10 VL, VH, and linker sequences taught by Weisbart and Nishimura in the construction of a tandem scFv.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 3, 6, 7, 10-12, 14, 18, 19, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 23, 31, and 32 of U.S. Patent No. 9,701,740 in view of US Patent Application Publication 2013/0266570, Weisbart and Nishimura, claiming priority to March 30, 2012. 
Both the instant application and US Patent claims are drawn to a divalent single-chain variable fragment (discFv) of the monoclonal antibody 3E10, or a humanized form thereof, comprised in a pharmaceutical composition. US Patent claims the 3E10 antibody is produced by ATCC Accession No. PTA 2439 hybridoma.
Hansen et al do not claim the sequences of the 3E10 di-scFv comprise instant SEQ ID NO: 2 and SEQ ID NO: 3. Hansen et al do not claim the di-scFv comprises amino acids 5-17 of instant SEQ ID NO:26, which is two 3E10 scFvs comprising SEQ ID NOs:2 and 3 with (GGGGS)3 or alternative linkers between the VH and VL domains, and comprising a CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” between the two 3E10 scFvs.
2013/0266570, Weisbart and Nishimura teach producing an antibody comprising 3E10 scFv, wherein the antibody is an scFv dimer, and teach 3E10 heavy and light chain variable sequences that are 100% identical to instant SEQ ID NOs:2 and 3 (see SEQ ID NOs: 2, 3, 29, and 30; Table on p. 3-4; Figure 5); and wherein the antibody can be humanized ([75]; [79-82]; [114-119]). Weisbart and Nishimura also successfully produced a bispecific tandem scFv fusion protein comprising 3E10 scFv linked to another scFv that binds a different antigen, wherein the VH and VL sequences are joined with (GGGGS)3 linkers, and the two scFvs are linked in tandem with the CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” (see Figure 5 and Examples). Weisbart and Nishimura teach their bispecific antibody can be constructed with single chain antibodies comprising one or more of GGGGS repeat linkers ([28]; [136]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the sequences taught by Weisbart and Nishimura in the di-scFv 3E10 construct claimed by Hansen et al. One would have been motivated to because Hansen et al claim using 3E10 antibody sequences in the di-scFv, and Weisbart and Nishimura provide 3E10 VH and VL sequences successful in the construction of a tandem scFV protein comprising 3E10 VH and VL instant SEQ ID NOs:2 and 3, as well as the linkers for producing a tandem scFV as shown in instant SEQ ID NO:26. One of ordinary skill in the art would have a reasonable expectation of success producing a tandem di-scFv of 3E10 comprising the claimed sequences because the Weisbart and Nishimura disclose that construction of scFvs are well known to those of ordinary skill in the art, the construction of tandem scFv fusion proteins is known, as well as the success of using the 3E10 VL, VH, and linker sequences taught by Weisbart and Nishimura in the construction of a tandem scFv.


9.	Claims 3, 6, 7, 10-12, 14, 18, 19, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 14 of U.S. Patent No. 10,961,301 in view of US Patent Application Publication 2013/0266570, Weisbart and Nishimura, claiming priority to March 30, 2012. 
Both the instant application and US Patent claims are drawn to a pharmaceutical composition comprising a divalent single-chain variable fragment (discFv) of the monoclonal antibody 3E10, or a humanized form thereof, comprised in a pharmaceutical composition. US Patent claims the 3E10 antibody is produced by ATCC Accession No. PTA 2439 hybridoma.
Hansen et al do not claim the sequences of the 3E10 di-scFv comprise instant SEQ ID NO: 2 and SEQ ID NO: 3. Hansen et al do not claim the di-scFv comprises amino acids 5-17 of instant SEQ ID NO:26, which is two 3E10 scFvs comprising SEQ ID NOs:2 and 3 with (GGGGS)3 or alternative linkers between the VH and VL domains, and comprising a CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” between the two 3E10 scFvs.
2013/0266570, Weisbart and Nishimura teach producing an antibody comprising 3E10 scFv, wherein the antibody is an scFv dimer, and teach 3E10 heavy and light chain variable sequences that are 100% identical to instant SEQ ID NOs:2 and 3 (see SEQ ID NOs: 2, 3, 29, and 30; Table on p. 3-4; Figure 5); and wherein the antibody can be humanized ([75]; [79-82]; [114-119]). Weisbart and Nishimura also successfully produced a bispecific tandem scFv fusion protein comprising 3E10 scFv linked to another scFv that binds a different antigen, wherein the VH and VL sequences are joined with (GGGGS)3 linkers, and the two scFvs are linked in tandem with the CH1 long linker/swivel sequence “ASTKGPSVFPLAP/LESSGS” (see Figure 5 and Examples). Weisbart and Nishimura teach their bispecific antibody can be constructed with single chain antibodies comprising one or more of GGGGS repeat linkers ([28]; [136]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the sequences taught by Weisbart and Nishimura in the di-scFv 3E10 construct claimed by Hansen et al. One would have been motivated to because Hansen et al claim using 3E10 antibody sequences in the di-scFv, and Weisbart and Nishimura provide 3E10 VH and VL sequences successful in the construction of a tandem scFV protein comprising 3E10 VH and VL instant SEQ ID NOs:2 and 3, as well as the linkers for producing a tandem scFV as shown in instant SEQ ID NO:26. One of ordinary skill in the art would have a reasonable expectation of success producing a tandem di-scFv of 3E10 comprising the claimed sequences because the Weisbart and Nishimura disclose that construction of scFvs are well known to those of ordinary skill in the art, the construction of tandem scFv fusion proteins is known, as well as the success of using the 3E10 VL, VH, and linker sequences taught by Weisbart and Nishimura in the construction of a tandem scFv.

10.	Conclusion: No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642